Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00025-CR

                                  Frances Rosalez FORD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR2986
                          Honorable Dick Alcala, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the assessment of attorney’s fees. The judgment is AFFIRMED AS
MODIFIED.

       SIGNED April 1, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice